Grant, J.
(after stating the facts). 1. It is urged that it was error to admit the check in evidence before the people had proved the forgery. The order of proof is in the discretion of the circuit judge. There was no abuse of discretion, and it is impossible to find that the admission of the check at the time was prejudicial to the respondent.
%. It was not error to admit proof of nonpayment and protest. While of itself it was not evidence of forgery, it was competent to show as one of the circumstances of the transaction that the check was presented, and not paid.
3. The people introduced evidence of a conversation had with the - respondent after his arrest, which was claimed by the prosecution to be an admission of guilt. The court promptly struck the testimony out on the motion of the respondent, saying to the jury that the conversation “ could not by any legal rule of evidence establish a confession or admission.” It is not clear that the ruling was correct, and that the statements made by the respondent did not imply guilt. There was not, under the circumstances, any prejudicial error.
4. Error is assigned upon the introduction -of the hotel register containing the signature of the respondent, where he had registered on the day of the commission of the crime. The assistant cashier of the bank testified without objection that he had examined the defendant’s signature upon the hotel register, had compared it with the signature upon the check, and that in his opinion they were in the same handwriting. The witness was fully cross-examined as to the reasons for his opinion. The hotel register was before the witness and the attorneys. After the testimony of the witness was • concluded the prosecuting attorney offered the register in evidencé. No objection was made that it was incompetent for the purpose of com-, *447parison of the handwriting within First Nat. Bank of Houghton v. Robert, 41 Mich. 711, and other similar .cases. That objection is made in this court for the first time and is the only question argued. The expert witness having testified without objection to the comparison, we think the introduction of the register was harmless error, particularly in view of the fact that the evidence leaves no possible doubt of the respondent’s guilt.
Conviction affirmed.
Blair, Montgomery, Ostrander, and Moore, JJ., concurred.